Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

 

THIS EMPLOYMENT AGREEMENT dated as of February 11, 2014 (the “Agreement”) is
made and entered into by and between IEC ELECTRONICS CORP. (“IEC” or the
“Company”) and MICHAEL T. WILLIAMS (“Executive”).

 

W I T N E S S E T H :

 

WHEREAS, Executive will be employed as IEC’s Vice President of Finance and an
officer of IEC effective February 17, 2014; and

 

WHEREAS, the Board of Directors (“Board”) of IEC has elected Executive as a
corporate officer of the Company, effective on February 17, 2014; and

 

WHEREAS, Executive will report to the Chief Executive Officer (“CEO”) for
certain matters and to the Chief Financial Officer (“CFO”) for other matters,
and shall perform such duties and exercise such powers as may be delegated from
time to time by the CEO or the CFO; and

 

WHEREAS, the Board has determined that it is in the best interests of IEC and
its shareholders to provide Executive with certain salary continuation payments
and other benefits described below in order to provide Executive with enhanced
financial security to assure the loyalty, cooperation and services of Executive;
and

 

WHEREAS, the Board has conditioned Executive’s new title and responsibilities,
and the payment of salary continuation and other benefits to him, under certain
circumstances, on Executive’s execution of this Agreement and Executive’s
compliance with the covenants set forth in Section 3 of this Agreement; and

 

WHEREAS, Executive acknowledges the receipt of such good and valuable
consideration for his compliance with the covenants set forth in Section 3 of
this Agreement; and

 

NOW, THEREFORE, in consideration of the mutual covenants herein and other valid
consideration, the sufficiency of which is acknowledged, the parties agree as
follows:

 

1.Employment as Vice President of Finance

1.1.IEC agrees to employ Executive as Vice President of Finance and Executive
agrees to be so employed by IEC pursuant to this Agreement.

1.2.Duties. Executive shall serve as Vice President of Finance and shall perform
such duties, functions and responsibilities commensurate with such position as
reasonably directed by the Chief Financial Officer and the Chief Executive
Officer.

 

2.Compensation as Vice President of Finance

2.1.Salary. As compensation for the performance of Executive’s services
hereunder, IEC shall pay Executive a salary at an annual rate of one hundred
eighty-five thousand dollars ($185,000) payable in accordance with IEC’s
standard payroll policies (the “Base Salary”). The Compensation Committee of the
Board of Directors may in its discretion increase the Base Salary, from time to
time, after consultation with the CEO regarding his annual evaluation of
Executive’s performance and compensation analysis.

 



 

 

 



2.2.Equity Awards. Executive shall be eligible to receive equity awards at the
sole discretion of the Board of Directors, which shall determine the amount and
all terms and conditions applicable to any such awards.

2.3.Incentive Payments. In addition to the Base Salary under Section 2.1 of this
Agreement, the Employee shall be eligible for an annual performance bonus which
may be earned based upon the accomplishment of specific performance goals and
criteria as determined by the Compensation Committee. No bonus will be due in
the event that the award criteria are not met, and the Employer’s calculation of
performance as related to the bonus criteria shall be binding absent manifest
error.

2.4.Employee Benefit Plans. During the Employment Term, the Executive and his
dependents (as applicable), will be eligible to participate in and receive all
benefits under any welfare plans and programs, (including, without limitation,
medical, dental, disability, group life (including accidental death and
dismemberment) and business travel insurance plans and programs) provided by the
Employer to its employees, generally, subject, however to generally applicable
eligibility and other provisions of the various plans and programs in effect
from time to time. Nothing in this Agreement, however, shall prevent or limit
the ability of the Employer to amend, change or modify the eligibility
requirements, level of benefits provided, or any provisions of the employee
benefit plans generally made available to its employees in accordance with
applicable law.

2.5.Reimbursements. Employer shall pay or reimburse Executive, in accordance
with the policy of the Employer as from time to time in effect, for all
reasonable, ordinary and necessary business expenses incurred during the
Employment Term in the performance of his services under this Agreement. The
Employee as a condition precedent to obtaining such reimbursement will provide
to the employer any and all statements of bills or receipts evidencing the
travel or out-of pocket expenses for which the Employee seeks payment or
reimbursement and any other information or materials, as the Employer may from
time to time reasonably require.

2.6.Retirement Plans/Programs. During the Employment Term, the Employee will be
entitled to participate in (i) all retirement plans and programs (including
without limitation any 401(k) plan), provided by the Employer to its employees
generally and (ii) any deferred compensation plans provided by Employer to
employees of at least comparable rank, position and seniority, subject in both
cases however, to the generally applicable eligibility and other provisions of
the various plans and programs in effect from time to time.

 

3.Employment at Will.

3.1.IEC and Executive acknowledge and agree that Executive’s continued
employment is “at will” and that their employment relationship may be terminated
by either party at any time, for any reason, with or without cause.

3.2.Nothing contained in this Agreement shall: (a) confer on Executive any right
to continue in the employ of IEC; (b) constitute any contract or agreement for a
specific duration; or (c) interfere in any way with the at-will nature of
Executive’s employment with IEC.

 



 

 

 



4.Salary Continuation.

4.1.If Executive’s employment is terminated by IEC without “Cause” (as defined
below) within the first twelve (12) months of employment, IEC agrees to provide
Executive with severance in the form of continuation of Executive’s Base Salary
for a period of six (6) months at the rate in effect immediately prior to the
date of termination. If Executive’s employment is terminated by IEC without
“Cause” (as defined below) after the first twelve (12) months of employment, IEC
agrees to provide Executive with severance in the form of continuation of
Executive’s Base Salary for a period of twelve (12) months at the rate in effect
immediately prior to the date of termination. If following a Change in Control
(as defined below) Executive’s employment is terminated by IEC other than for
Cause, or by Executive for any reason, IEC agrees to provide Executive with
severance in the form of continuation of Executive’s Base Salary for a period of
twelve (12) months at the rate in effect immediately prior to the date of
termination. All withholding taxes and other deductions that IEC is required by
law to make from wage payments to employees will be made from such salary
continuation payments. If Executive’s employment terminates as a result of death
or disability, such termination shall not be considered a termination without
“Cause” that will enable Executive to receive any salary continuation payment.

4.2.Notwithstanding Section 4.1, Executive shall not be entitled to receive
salary continuation payments (a) if he voluntarily terminates his employment
with IEC except following a Change in Control; (b) if his employment terminates
by reason of his death or disability; or (c) if he is terminated by IEC for
Cause.

4.3.Executive acknowledges and understands that IEC’s obligation to make the
salary continuation payments in Section 4.1 is conditioned upon each of the
following: (i) Executive’s continued compliance with his obligations under
Section 5 of this Agreement; and (ii) Executive’s execution, delivery and
non-revocation of a valid and enforceable general release of claims (the
“Release”) in form and substance satisfactory to IEC, which must be delivered to
IEC within ten (10) business days after termination. In the event that Executive
breaches any of the covenants set forth in Section 5 of this Agreement,
Executive will immediately return to IEC any portion of the salary continuation
payments that have been paid to Executive pursuant to this Section. Subject to
Section 4.4, the salary continuation payments will commence to be paid to
Executive as soon as practicable following the effectiveness of the Release

4.4.Section 409A Specified Employee. If Executive is a “specified employee” for
purposes of Section 409A of the United States Internal Revenue Code of 1986, as
amended (the “Code”), and the regulations thereunder, to the extent required to
comply with Section 409A of the Code, any salary continuation payments required
to be made pursuant to Section 4.1 which are subject to Section 409A of the Code
shall not commence until one day after the day which is six (6) months from the
date of termination, with the first payment equaling six (6) months of salary
continuation.

4.5.Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

4.5.1.“Cause” shall mean any of the following: Executive’s (i) substantial and
material failure, or refusal to perform his assigned duties which is not cured
within ten (10) days of Executive receiving written notice of such failure,
provided that that a failure to meet the business plan of IEC alone, or good
faith errors in judgment made by the Executive shall not constitute grounds for
termination of the Executive for Cause; (ii) willful misconduct or gross
negligence in the performance of his employment duties; (iii) continuing failure
or refusal to observe material policies generally applicable to officers or
employees of IEC unless such failure is capable of being cured and is cured
within ten (10) days of Executive receiving written notice of such failure; (iv)
failure to cooperate with any internal investigation of IEC; (v) commission of
any act of fraud, theft, embezzlement or financial dishonesty with respect to
IEC; (vi) conviction of any felony, or an indictment for a crime which is of
such impropriety or magnitude that it substantially adversely affects the
business or the reputation of IEC; (vii) material violation of the provisions of
this Agreement unless such violation is capable of being cured and is cured
within ten (10) days of Executive receiving written notice of such violation; or
(viii) refusal to follow any legal and proper directive of the Chief Executive
Officer or President which is not cured within ten (10) days of Executive
receiving written notice.

 



 

 

 

 

4.5.2.“Change in Control” shall mean (a) the date of the acquisition by any
“person” (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), excluding IEC or any of
its subsidiaries, of beneficial ownership (within the meaning of Rule 13d-3
under the Exchange Act) of 25% or more of the combined voting power of IEC’s
then outstanding voting securities (the “Voting Securities”); or (b) the date
the individuals who constitute the board as of the effective date of this
Agreement (the “Incumbent Board”) cease for any reason to constitute at least
two-thirds of the members of the board, provided that any person becoming a
director subsequent to the effective date of this Agreement whose election, or
nomination for election by IEC’s shareholders, was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board (other
than any individual whose nomination for election to the board was not endorsed
by IEC’s management prior to, or at the time of, such individual’s initial
nomination for election ) shall be, for the purposes of this Agreement,
considered as though such person were a member of the Incumbent Board; or (c)
the date of consummation of a merger, consolidation, recapitalization,
reorganization, sale or disposition of all or a substantial portion of IEC’s
assets or the issuance of shares of stock of IEC in connection with the
acquisition of the stock or assets of another entity; provided, however, that a
Change in Control shall not occur under this clause (c) if consummation of the
transaction would result in at least 51% of the total voting power represented
by the Voting Securities of IEC (or, if not IEC, the entity that succeeds to all
or substantially all of IEC’s business) outstanding immediately after such
transaction being beneficially owned (within the meaning of Rule 13d-3
promulgated pursuant to the Exchange Act) by at least 51% of the holders of
outstanding Voting Securities of IEC immediately prior to the transaction, with
the voting power of each such continuing holder relative to other such
continuing holders not substantially altered in the transaction; or (d) the date
IEC files a report or proxy statement with the Securities and Exchange
Commission pursuant to the Exchange Act disclosing in response to Form 8-K or
Schedule 14A (or any successor schedule, form or report of item therein) that a
change in control of IEC has or may have occurred, or will or may occur in the
future, pursuant to any then existing contract or transaction.    
  Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur solely because any person acquires beneficial ownership of more than 25%
of Voting Securities as a result of the acquisition of Voting Securities by IEC
which reduces the number of Voting Securities outstanding; provided that if
after such acquisition by IEC such person becomes the beneficial owner of
additional Voting Securities that increases the percentage of outstanding Voting
Securities beneficially owned by such person, a Change in Control shall then
occur.

 



 

 

 



4.5.3.“Good Reason” shall mean the occurrence of any of the following events
within the two-year period following a Change in Control without the Executive’s
express written consent: (i) a material and adverse change in Executive’s
position, authority, duties or responsibilities; (ii) a reduction in Executive’s
Base Salary; (iii) a failure to provide benefits described in Section 2.4; or
(iv) a relocation of Executive’s principal place of employment by more than
fifty (50) miles.

4.5.4.“Disability” shall mean Executive is entitled to receive long-term
disability benefits under the long-term disability plan of IEC in which
Executive participates, or, if there is no such plan, Executive’s inability, due
to physical or mental ill health, to perform the essential functions of
Executive’s job, with or without a reasonable accommodation, for 180 days during
any 365-day period, irrespective of whether such days are consecutive.

4.5.5.Executive’s rights to salary continuation under certain circumstances
provided herein are his sole and exclusive rights to payments upon termination.

 

5.Restrictive Covenants. The parties acknowledge that references to IEC in this
Section 5 shall be deemed to be references to IEC and its affiliates and
subsidiaries.

5.1.Unauthorized Disclosure. Executive agrees and understands that in his
capacity as an executive officer of IEC, Executive has been and will be exposed
to and has and will receive information relating to the confidential affairs of
IEC, including, without limitation, technical information, intellectual
property, business and marketing plans, strategies, customer information,
software, other information concerning the products, promotions, development,
financing, expansion plans, business policies and practices of IEC and other
forms of information considered by IEC to be confidential or in the nature of
trade secrets (including, without limitation, ideas, research and development,
know-how, formulas, technical data, designs, drawings, specifications, customer
and supplier lists, pricing and cost information and business and marketing
plans and proposals) (collectively, the “Confidential Information”). Executive
agrees that at all times during Executive’s employment with IEC and thereafter,
(i) Executive shall not disclose such Confidential Information, either directly
or indirectly, to any individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof
(each a “Person”) other than in connection with Executive’s employment with IEC
without IEC’s prior written consent and shall not use or attempt to use any such
information in any manner other than in connection with his employment with IEC,
unless required by law to disclose such information, in which case Executive
shall provide IEC with written notice of such requirement as far in advance of
such anticipated disclosure as possible; (ii) Executive shall not delete,
encrypt, password, protect or retain electronic files containing Confidential
Information, or IEC materials (including emails and attachments) and (iii)
Executive shall not take any other action that impairs, restricts, limits or
impedes IEC’s ability to have full access and to use its Confidential
Information. This confidentiality covenant has no temporal, geographical or
territorial restriction. Upon termination of Executive’s employment with IEC,
Executive shall promptly supply to IEC all property, keys, notes, memoranda,
writings, lists, files, reports, customer lists, correspondence, tapes, disks,
cards, surveys, maps, logs, machines, technical data and any other tangible
product or document which has been produced by, received by or otherwise
submitted to Executive during Executive’s employment with IEC, and any copies
thereof in his (or capable of being reduced to his) possession. At the end of
Executive’s employment, Executive also agrees not to make IEC materials and data
difficult to access. Specifically, Executive agrees (i) not to delete or alter
any IEC documents, or destroy or throw away materials; (ii) not to password
protect or encrypt or reformat IEC documents; (iii) not to download IEC
information or forward electronic files from the IEC computer systems to any
other location; (iv) not access the IEC computer system, email system or
voicemail system, including by remote access; and (v) not to solicit the
assistance of any IEC employee or contractor to assist Executive in connection
with such actions.

 



 

 

 

 

5.2.Non-Competition By and in consideration of IEC’s entering into this
Agreement and in further consideration of (i) Executive’s award of restricted
shares; (iii) IEC’s agreement to pay salary continuation as set forth in Section
4; and (iv) Executive’s exposure to the Confidential Information of IEC,
Executive agrees that he shall not, during his continuation of employment with
IEC and for a period of eighteen (18) months thereafter (the “Restriction
Period”), directly or indirectly, perform similar employment functions for or on
behalf of any Restricted Enterprise (as defined below); provided that in no
event shall ownership of one percent (1%) or less of the outstanding securities
of any class of any issuer whose securities are registered under the Securities
Exchange Act of 1934, as amended, standing alone, be prohibited by this Section
5.2, so long as Executive does not have, or exercise, any rights to manage or
operate the business of such issuer other than rights as a stockholder thereof.
For purposes of this paragraph, “Restricted Enterprise” shall mean any Person
that is actively engaged in any geographic area in any business which is either
(i) in competition with the business of IEC; or (ii) proposed to be conducted by
IEC in IEC’s business plan as in effect at that time. During the Restriction
Period, upon request of IEC, Executive shall notify IEC of Executive’s then
current employment status. Notwithstanding the foregoing, that it shall not be a
violation of this Agreement for Executive to serve on the boards of directors of
other companies which do not compete with IEC, with the Board’s prior written
consent, which shall not be unreasonably withheld.

5.3.Non-Solicitation of Employees. Executive acknowledges that the relationship
between IEC and its employees are valuable assets of IEC. During Executive’s
employment and during the Restriction Period, Executive agrees that Executive
will not directly or indirectly contact, induce or solicit (or assist any Person
to contact, induce or solicit) for employment any person who is, or within
twelve (12) months prior to the date of such solicitation was, an employee of
IEC.

5.4.Non-Solicitation of IEC Customers. Executive acknowledges that the
relationship between IEC and its customers are valuable assets of IEC and that
IEC has a legitimate interest in protecting the customer base it has created and
maintained at its financial expense. During Executive’s employment, and during
the Restriction Period (other than in connection with carrying out his
responsibilities for IEC), Executive agrees that he will not directly or
indirectly contact, induce or solicit (or assist any Person to contact, induce
or solicit) any customer or client of IEC (or prospective customer or client of
IEC with whom IEC is negotiating or preparing a proposal for products or
services) to terminate its business relationship or otherwise cease doing
business in whole or in part with IEC, or directly or indirectly interfere with
(or assist any Person to interfere with) any material relationship between IEC
and any of its or their customers or clients so as to cause harm to IEC.

 



 

 

 

 

5.5.Extension of Restriction Period Executive acknowledges and agrees that the
Restriction Period shall be tolled for any period during which Executive is in
breach of any of Sections 5.2, 5.3 or 5.4 hereof.

5.6.Proprietary Rights. Executive shall disclose promptly to IEC any and all
inventions, discoveries, and improvements (whether or not patentable or
registrable under copyright or similar statutes), and all patentable or
copyrightable works, initiated, conceived, discovered, reduced to practice, or
made by him, either alone or in conjunction with others, during Executive’s
employment with IEC and related to the business or activities of IEC (the
“Developments”). Except to the extent any rights in any Developments constitute
a work made for hire under the U.S. Copyright Act, 17 U.S.C. § 101 et seq. that
are owned ab initio by IEC, Executive assigns all of his right, title and
interest in all Developments (including all intellectual property rights
therein) to IEC or its nominee without further compensation, including all
rights or benefits therefor, including without limitation the right to sue and
recover for past and future infringement. Executive acknowledges that any rights
in any Developments constituting a work made for hire under the U.S. Copyright
Act, 17 U.S.C § 101 et seq. are owned upon creation by IEC as Executive’s
employer. Whenever requested to do so by IEC, Executive shall execute any and
all applications, assignments or other instruments which IEC shall deem
necessary to apply for and obtain trademarks, patents or copyrights of the
United States or any foreign country or otherwise protect the interests of IEC
therein. These obligations shall continue beyond the end of Executive’s
employment with IEC with respect to inventions, discoveries, improvements or
copyrightable works initiated, conceived or made by Executive while employed by
IEC, and shall be binding upon Executive’s employers, assigns, executors,
administrators and other legal representatives. In connection with his execution
of this Agreement, Executive will inform IEC in writing of any interest in any
inventions or intellectual property rights that he holds as of the date hereof
and set forth as Exhibit A hereto (the “Existing Inventions”). Notwithstanding
anything to the contrary herein, the Developments shall not include any Existing
Inventions. If IEC is unable for any reason, after reasonable effort, to obtain
Executive’s signature on any document needed in connection with the actions
described in this Section 5.6, Executive hereby irrevocably designates and
appoints IEC and its duly authorized officers and agents as Executive’s agent
and attorney in fact to act for and on Executive’s behalf to execute, verify and
file any such documents and to do all other lawfully permitted acts to further
the purposes of this Section 5.6 with the same legal force and effect as if
executed by Executive.

5.7.Remedies. Executive agrees that any breach of the terms of this Section 5
would result in irreparable injury and damage to IEC for which IEC would have no
adequate remedy at law; Executive therefore also agrees that in the event of
said breach or any threat of breach, IEC shall be entitled to an immediate
injunction and restraining order to prevent such breach and/or threatened breach
and/or continued breach by Executive and/or any and all Persons acting for
and/or with Executive, without having to prove damages, in addition to any other
remedies to which IEC may be entitled at law or in equity, including, without
limitation, the obligation of Executive to return any salary continuation
payments made by IEC to IEC. The terms of this paragraph shall not prevent IEC
from pursuing any other available remedies for any breach or threatened breach
hereof, including, without limitation, the recovery of damages from Executive.
Executive and IEC further agree that the provisions of the covenants contained
in this Section 5 are reasonable and necessary to protect the business of IEC
because of Executive’s access to Confidential Information and his material
participation in the operation of such business.

 



 

 

 

 

5.8.Litigation Support Executive agrees to make himself reasonably available in
the event IEC needs him to participate in any litigation involving IEC.
Executive shall be entitled to full reimbursement of all reasonable expenses
incurred during such litigation support, upon presentation of appropriate
documentation to IEC in accordance with IEC’s standard reimbursement policies
and procedures.

 

6.Miscellaneous

6.1.Amendments and Waivers. This Agreement and any of the provisions hereof may
be amended, waived (either generally or in a particular instance and either
retroactively or prospectively), modified or supplemented, in whole or in part,
only by written agreement signed by the parties hereto; provided that, the
observance of any provision of this Agreement may be waived in writing by the
party that will lose the benefit of such provision as a result of such waiver.
The waiver by any party hereto of a breach of any provision of this Agreement
shall not operate or be construed as a further or continuing waiver of such
breach or as a waiver of any other or subsequent breach, except as otherwise
explicitly provided for in such waiver. Except as otherwise expressly provided
herein, no failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder, or otherwise available in
respect hereof at law or in equity, shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.

6.2.Notices. Unless otherwise provided herein, all notices, requests, demands,
claims and other communications provided for under the terms of this Agreement
shall be in writing. Any notice, request, demand, claim or other communication
hereunder shall be sent by (i) personal delivery (including receipted courier
service) or overnight delivery service; (ii) facsimile during normal business
hours, with confirmation of receipt, to the number indicated, (iii) reputable
commercial overnight delivery service courier; or (iv) registered or certified
mail, return receipt requested, postage prepaid and addressed to the intended
recipient as set forth below:

 





If to IEC: IEC Electronics Corp.   105 North Street   Newark, New York 14513  
ATTENTION:     W. Barry Gilbert, Chairman of the Board and CEO



 

 

If to Executive: To his home address as set forth in IEC's personnel records.

 

6.3.All such notices, requests, consents and other communications shall be
deemed to have been given when received. Either party may change its facsimile
number or its address to which notices, requests, demands, claims or other
communications hereunder are to be delivered by giving the other parties hereto
notice in the manner then set forth.

6.4.Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights and obligations of the parties hereto shall be governed by,
the laws of the State of New York, without giving effect to the conflicts of law
principles thereof.

6.5.Severability. Whenever possible, each provision or portion of any provision
of this Agreement, including those contained in Section 5 hereof, will be
interpreted in such manner as to be effective and valid under applicable law but
the invalidity or unenforceability of any provision or portion of any provision
of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision or
portion of any provision, in any other jurisdiction.

 



 

 

 

 

6.6.Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto, and supersedes all prior representations, agreements and
understandings (including any prior course of dealings, but not including the
employment offer letter, referenced below), both written and oral, between the
parties hereto with respect to the subject matter hereof. The terms and
conditions of the Employment Offer Letter from IEC to Executive, dated February
11, 2014, are expressly incorporated herein by reference as if set forth in full
in this Agreement.

6.7.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all such counterparts shall
together constitute one and the same instrument.

6.8.Binding Effect. This Agreement shall inure to the benefit of, and be binding
on, the successors of each of the parties, including, without limitation,
Executive’s heirs and the personal representatives of Executive’s estate and any
successor to all or substantially all of the business and/or assets of IEC.





  6.9. Section 409A Compliance. This Agreement is intended to comply with
Section 409A of the Code (to the extent applicable) and, to the extent it would
not adversely impact IEC, IEC agrees to interpret, apply and administer this
Agreement in the least restrictive manner necessary to comply with such
requirements and without resulting in any diminution in the value of payment or
benefits to Executive.





6.10.Advice of Counsel. Executive acknowledges that Executive has had the
opportunity to fully review this Agreement, and if Executive so chooses, to
consult with counsel, and is fully aware of Executive’s rights and obligations
under this Agreement.

 

 

[Two Signature Pages Follow]

 

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 





  IEC ELECTRONICS CORP.       By:  /s/ W. Barry Gilbert  

Name:

Title

 

W. Barry Gilbert
Chairman of the Board and
Chief Executive Officer

 

 

 

 

 





      /s/ Michael T. Williams     Michael T. Williams





 

 

Exhibit A

 

Existing Inventions

 

 

None

 

 

 